DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.

Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments on pages 6-7, the applicant states that Lim fails to disclose that a width of the opening is greater than a width of one of the first pixels and is greater than a width of one of the second pixels. While the examiner agrees that this is true, the primary reference of Asai does disclose that a width of the opening is greater than a width of one of the first pixels and is greater than a width of one of the second pixels (Asai, Figures 1-2). The prior art of Lim is only relied on to disclose the possibility of having liquid crystal disposed within an opening, whereas Asai discloses an opening that is between two sealants and encompasses a majority of the width of the display. In this case, one of the first pixels and one of the second pixels also face one another through the opening (Asai, Figure 1). Therefore, the arguments are not found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Publication No.: US 2015/0364396 A1 of record, “Asai”) in view of Lim et al (US Publication No.: US 2014/0198290 A1 of record, “Lim”).
Regarding Claim 1, Asai discloses a display device (Figures 1-5) comprising:
A first display portion including a plurality of first pixels (Figure 2, first display portion 8, first pixels (comprising) 12; Paragraph 0046);
A second display portion including a plurality of second pixels (Figure 2, second display portion 9, second pixels (comprising) 15; Paragraph 0046);
A first light shield surrounding the first display portion and the second display portion (Figures 1-2, first light shield, as annotated below, portion of 20 that is disposed on the ends that surrounds the first display portion 8 and the second display portion 9);
A second light shield disposed between the first display portion and the second display portion (Figures 1-2, second light shield, as annotated below, portion of 20 that is disposed between the first display portion 8 and the second display portion 9);
A liquid crystal layer disposed in the first display portion and the second display portion (Figure 2, liquid crystal layer 5);
A first sealant overlapping the first light shield and sealing the liquid crystal layer in the first display portion and the second display portion (Figures 1-2, first sealant, as annotated below, portion of 4A/4B that is disposed on the outside of the first display portion 8 and the second display portion 9); and
A second sealant overlapping the second light shield (Figures 1-2, second sealant, as annotated below, one of 4A and 4B or only 4A or only 4B that is disposed only in between the first display portion 8 and the second display portion 9), wherein
The second sealant has an opening through which the first display portion and the second display portion communicate (Figures 1-2, opening between 4A and 4B in the second sealant region, as defined above; Paragraph 0048),
A width of the opening is greater than a width of one of the first pixels, and is greater than a width of one of the second pixels (Figure 1 discloses that the opening (disposed between 4A and 4B) has a width that is greater than one of the first pixels 12 and one of the second pixels 15), and
The one of the first pixels faces the one of the second pixels through the opening (Figure 1, one of the first pixels 12 faces one of the second pixels 15). 
Asai fails to disclose that the at least one opening is filled with the liquid crystal layer.
However, Lim discloses a similar display where the at least one opening is filled with the liquid crystal layer (Lim, Figure 1, opening 200a, where Figure 5 discloses that opening 200a is filled with liquid crystal 3; Paragraph 0082; Paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include an opening filled with liquid crystal as disclosed by Lim. One would have been motivated to do so for the purpose of allowing the liquid crystal to be more flowable thereby increasing the uniformity within individual cavities of the display device (Lim, Paragraphs 0133-0135). 

    PNG
    media_image1.png
    430
    680
    media_image1.png
    Greyscale


	Regarding Claim 2, Asai in view of Lim discloses the display device of claim 1, wherein the second sealant includes a first portion facing the first display portion and a second portion facing the second display portion, and the second portion is spaced apart from the first portion (Figure 2, as annotated above, discloses a first portion 4A of the second sealant that faces the first display portion 8 and a second portion 4B of the second sealant that faces the second display portion 9, where the two portions are spaced apart).

	Regarding Claim 3, Asai in view of Lim discloses the display device of claim 1, wherein a width of the second sealant is greater than a width of the first sealant (Figures 1-2, the width of the second sealant, as annotated in the rejection of claim 1 above, must be greater than the width of the first sealant because the first sealant only includes 4A or 4B at any given point, whereas the second sealant includes 4A and 4B and an opening between the two portions).

	Regarding Claim 4, Asai in view of Lim discloses the display device of claim 1, wherein a width of the second sealant is equal to a width of the first sealant, or the width of the second sealant is less than the width of the first sealant (Figures 1-2, when the second sealant is only one of 4A or 4B the width is equal to the width of the first sealant, which is also only one of 4A and 4B at a given time).

	Regarding Claim 5, Asai in view of Lim discloses the display device of claim 1, wherein the second sealant is spaced apart from the first sealant (Figures 1-2, when the second sealant is only one of 4A or 4B, the second sealant is at least spaced apart from the portion of the first sealant that is the other of 4A or 4B).

	Regarding Claim 6, Asai in view of Lim discloses the display device of claim 1, wherein the second sealant is continuous with the first sealant (Figures 1-2, as annotated above, the second sealant 4A and 4B is continuous with the first sealant 4A/4B).

	Regarding Claim 11, Asai in view of Lim discloses the display device of claim 1, further comprising: a first pixel electrode disposed in the one of the first pixels in the first display portion (Figure 2, first pixel electrode 12); a first conductive film disposed around the first display portion and spaced apart from the first pixel electrode (Figure 3, first conductive film 11/14/29A); and a first common electrode overlapping both the first pixel electrode and the first conductive film (Figures 2-3, the first common electrode 21 overlaps the first pixel electrode 12 and at least the portion 11 of the first conductive film); and each of the first conductive film and the first common electrode overlaps the first light shield and the second light (Figures 2-3, first common electrode 21 and first conductive film 11/29A overlap the first light shield and the second light shield 20).

	Regarding Claim 12, Asai in view of Lim discloses the display device of claim 11, further comprising:
	A second conductive film disposed around the second display portion and spaced apart from the first conductive film (Figure 3, as annotated below, second conductive film 14/29B); and a second common electrode spaced apart from the first common electrode and overlapping the second conductive film (Figure 2, second common electrode 22; Figure 3, second common electrode 22 must at least overlap the second conductive film 14), wherein the second sealant is disposed between the first common electrode and the second common electrode (Figure 2, the second sealant, as annotated in the rejection of claim 1 above, is disposed between the first common electrode 21 and the second common electrode 22).

    PNG
    media_image2.png
    934
    766
    media_image2.png
    Greyscale


Regarding Claim 14, Asai in view of Lim discloses the display device of claim 1, further comprising: a first scanning line disposed in the first display portion (Figure 1, first scanning line 10); a second scanning line disposed in the second display portion (Figure 1, second scanning line 13); a first gate driver overlapping the first light shield and electrically connected to the first scanning line (Figure 1, first gate driver 17 at least partially overlaps first light shield 20; Paragraph 0048); a second gate driver overlapping the first light shield and electrically connected to the second scanning line (Figure 1, second gate driver 18 at least partially overlaps first light shield 20; Paragraph 0049); a relay portion which connects the first gate driver and the second gate driver, wherein the relay portion is disposed in a crossing portion in which the first light shield and the second light shield cross each other (Figure 1, as annotated below). 

    PNG
    media_image3.png
    704
    576
    media_image3.png
    Greyscale


Claims 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Im et al (US Publication No.: US 2019/0146261 A1 of record, “Im”).
Regarding Claim 7, Asai in view of Lim discloses the display device of claim 1.
Asai fails to disclose a signal line disposed over the first display portion and the second display portion and crossing the second light shield, wherein the signal line is electrically connected to the one of the first pixels and the one of the second pixels.
However, Im discloses a similar display comprising a signal line disposed over the first display portion and the second display portion and crossing the second light shield, wherein the signal line is electrically connected to the one of the first pixels and the one of the second pixels (Figure 3, signal lines GL1, first pixel Pxa, second pixel Pxb, first display portion DA1, second display portion DA2; Figure 2, second light shield region NDS1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first and second display portions as disclosed by Im. One would have been motivated to do so for the purpose of simplifying the manufacturing process by reducing the number of signal lines and forming each line in one piece (Im, Paragraph 0068). 

Regarding Claim 8, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line overlaps the opening.
However, Im discloses a similar display where the signal line overlaps the opening (Im, Figure 4 discloses that the signal line GL1 extends across the entire first display portion DA1 and the second display portion DA2; therefore, in Figure 4B, the signal line GL1 must extend across the opening OP1 as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first and second display portions as disclosed by Im. One would have been motivated to do so for the purpose of simplifying the manufacturing process by reducing the number of signal lines and forming each line in one piece (Im, Paragraph 0068). 

Regarding Claim 9, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line crosses the second sealant.
However, Im discloses a similar display where the signal line crosses the second sealant (Im, Figure 4 discloses that the signal line GL1 extends across the entire first display portion DA1 and the second display portion DA2; therefore, in Figure 4B, the signal line GL1 must cross the second sealant SB2 as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to have a signal line extend across the first and second display portions as disclosed by Im. One would have been motivated to do so for the purpose of simplifying the manufacturing process by reducing the number of signal lines and forming each line in one piece (Im, Paragraph 0068). 

Regarding Claim 10, Asai in view of Lim and Im discloses the display device of claim 7.
Asai fails to disclose that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width.
	While Im also fails to explicitly disclose that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width, Im does disclose the general environment of forming the signal line in a single piece to cross the first and second display portions (Im, Paragraph 0068) and the challenges of fabricating components in multiple display areas (Im, Paragraphs 0078-0089). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing resistance and interference in the signal line are realized. While Im does not directly disclose that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width, Im does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Im, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the signal line has a first width in the first display portion and a second width in the second light shield, and the second width is greater than the first width for the purpose of reducing resistance and interference in the signal line so that it is able to extend across multiple display portions. 

Regarding Claim 15, Asai in view of Lim and Im discloses the display device of claim 7, further comprising: a first metal line overlapping the signal line in the first display portion (Asai, Figure 1, first metal line 10, signal line 11); and a second metal line overlapping the signal line in the second display portion (Asai, Figure 1, second metal line 13, signal line 14), wherein the first metal line is spaced apart from the second metal line (Asai, Figure 1, the first metal line 10 is spaced apart from the second metal line 13). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Jung et al (US Publication No.: US 2004/0129207 A1 of record, “Jung”).
	Regarding Claim 13, Asai in view of Lim discloses the display device of claim 11.
Asai fails to disclose a feed line overlapping the first light shield, wherein the first conductive film, the first common electrode, and the feed line are electrically connected to one another.
However, Jung discloses a similar display device comprising a feed line overlapping the first light shield, wherein the first conductive film, the first common electrode, and the feed line are electrically connected to one another (Jung, Figure 7, feed line 607, first conductive film 608, first common electrode 606, where Paragraph 0059 discloses a first light shield disposed between color filters/pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include a feed line as disclosed by Jung. One would have been motivated to do so for the purpose of being able to efficiently apply a common voltage to the common electrode while simplifying the manufacturing process (Jung, Paragraphs 0059-0060).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Bae et al (US Publication No.: US 2016/0004108 A1 of record, “Bae”).
Regarding Claim 16, Asai in view of Lim discloses the display device of claim 1.
Asai fails to disclose an organic insulating film disposed over the first display portion and the second display portion, wherein the organic insulating film has a recess between the first display portion and the second display portion, and the second sealant overlaps the recess.
However, Bae discloses a similar display device comprising an organic insulating film disposed over the first display portion and the second display portion, wherein the organic insulating film has a recess between the first display portion and the second display portion, and the second sealant overlaps the recess (Bae, Figure 2, organic insulating film BM1 has a recess between the first display portion and the second display portion, where the second sealant 170/180 overlaps the recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include an organic insulating film as disclosed by Bae. One would have been motivated to do so for the purpose of intercepting unnecessary light for implementing an image while also protecting components related to a transistor (Bae, Paragraphs 0058-0059). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Lim in further view of Joo et al (US Publication No.: US 2017/0038629 A1 of record, “Joo”).
Regarding Claim 17, Asai in view of Lim discloses the display device of claim 1, further comprising: a switching element (Figure 1, switching element 16); a first pixel electrode (Figure 1, first pixel electrode 15); a connection portion in which the switching element and the first pixel electrode are electrically connected to each other (Figure 1; Paragraph 0022).
Asai fails to disclose a first spacer disposed in a connection portion; and a second spacer overlapping the second light shield and being in contact with the first spacer.
However, Joo discloses a similar display comprising a first spacer disposed in a connection portion; and a second spacer overlapping the second light shield and being in contact with the first spacer (Joo, Figure 3, first spacer (portion of) BM that overlaps the pixel electrode PE1 connecting to the TFT via DE1, second spacer CS, which overlaps second light shield (the rest of) BM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Asai to include spacers as disclosed by Joo. One would have been motivated to do so for the purpose of maintain a gap between the array substrate and the counter substrate (Joo, Paragraph 0104). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871